 



Exhibit 10.1
Summary of Bonus Arrangements for Executive Officers
AptarGroup, Inc. (the “Company”) has three types of bonus arrangements for
executive officers.
1.     A discretionary bonus as determined by the Compensation Committee after
considering the Company’s overall performance, strategic actions implemented and
individual leadership achievements. Three executive officers in the following
positions are eligible for a discretionary bonus:

  •   President and Chief Executive Officer     •   Vice Chairman     •  
Executive Vice President, Chief Financial Officer and Secretary

2.   The second arrangement is a formula-based bonus that includes elements
related to the profit growth of the Company, return on capital of the Company,
and achievement of personal objectives (subject to a maximum of 10% of salary).
The total maximum bonus under this plan in any year is limited to 50% of salary.
Executive officers eligible for this bonus include the Vice President Finance —
Europe and the Vice President, Human Resources.   3.   The third arrangement is
a formula-based bonus that includes an element for the growth in the earnings
per share of the Company as well as elements related to the profit growth of the
Company’s reportable business segments, and return on capital of the Company’s
reportable business segment (subject to a maximum limit of 15% of salary). All
executive officers (8 people) not participating in the arrangements described in
paragraphs 1 and 2 above are eligible for this bonus.

To encourage executive officer share ownership, executive officers may defer up
to 50% of their annual cash bonus and receive, in lieu of cash, a grant of
restricted stock units equal to the deferred amount plus an additional 20%. The
value of each restricted stock unit is determined by the closing share price on
the New York Stock Exchange on the day of grant. All of the restricted stock
units vest ratably over three years from the date of grant and dividends are
paid on vested units only.
Update approved by the Compensation Committee on April 19, 2006.

